Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined

Claims Interpretation

It is noted that the claims terms “subscribe” and “publish” is interpreted according to Application’s Specification [33], “subscribe to(e.g., receive data and/or obtain access to data) and/or publish (e.g., send data and/or provide access to data)”

Allowable Subject Matter

Claims 11, 13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach Applicant’s claims comprising: receiving, by one or more computing devices of a vehicle, vehicle map service data associated with a plurality of service systems, wherein the vehicle map service data comprises information associated with a geographic area; generating, by the one or more computing devices, based at least in part on the vehicle map service data, a local map of the geographic area within a vehicle horizon associated with a distance from the vehicle; determining, by the one or more computing 

The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach Applicant’s claims comprising: receiving, by one or more computing devices of a vehicle, vehicle map service data associated with a plurality of service systems, wherein the vehicle map service data comprises information associated with a geographic area; generating, by the one or more computing devices, based at least in part on the vehicle map service data, a local map of the geographic area within a vehicle horizon associated with a distance from the vehicle; determining, by the one or more computing devices, for each of a plurality of client systems of the vehicle, one or more portions of the local map to which each client system is subscribed; sending, by the one or more computing devices, the one or more portions of the local map to which each client system is subscribed to a respective client system of the plurality of client systems; determining, by the one or more computing devices, an epoch associated with the one or more portions of the vehicle map service data, wherein the epoch is associated with a time period during which the one or more portions of the vehicle map service data is valid and consistent with one or more portions of the vehicle map service data received from the plurality of service systems at the same epoch; wherein generating, by the one or more computing devices, based at least in part on the vehicle map service data, a local map of the geographic area within a predetermined distance of the vehicle comprises: excluding, by the one or more computing devices, one or more portions of the vehicle map service data that are no longer valid and consistent when the plurality of client systems have received sufficient vehicle map service data to switch to a new epoch.

The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach Applicant’s claims comprising: one or more tangible non-transitory computer-readable media storing instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: receiving vehicle map service data from a plurality of service systems comprising a plurality of client systems associated with a vehicle, wherein the vehicle map service data comprises information associated with a geographic area; generating, based at least in part on the vehicle map service data, a local map of the geographic area within a vehicle horizon associated with a distance from the vehicle; determining, for each client system of the plurality of client systems, one or more portions of the local map to which each client system is subscribed; sending the one or more portions of the local map to which each client system is subscribed to a respective client system of the plurality of client systems; determining, for each of the plurality of service systems, a maximum transmission rate at which the vehicle map service data can be received; and responsive to receiving a request for the vehicle map service data from a vehicle map service client system that is subscribed to one or more portions of the vehicle map service data, sending, based at least in part on the maximum transmission rate for each of the plurality of service systems, the one or more portions of the vehicle map service data to the vehicle map service client system.

The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach Applicant’s claims comprising: receiving vehicle map service data from a plurality of service systems comprising a plurality of client systems associated with a vehicle, wherein the vehicle map service data comprises information associated with a geographic area; generating, based at least in part on the vehicle map service data, a local map of the geographic area within a vehicle horizon associated with a distance from the vehicle; determining, for each client system of the plurality of client systems, one or more portions of the local map to which each client system is subscribed; sending the one or more portions of the local map to which each client system is subscribed to a respective client system of the 

Amendment to the Specification

	The amendment to the specification filed on 11/26/19 has been entered.

Claim Objection

Claim 3 is objected to because of the following typographical error: Line 2, “a vehicle horizon” should be “the vehicle horizon”. Claim 11, line 5, “the computing system” should be “the computing device” (for examination purpose, “the computing system” is interpreted as “the computing device)


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9, 10, 14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozak, U.S. Patent 6,415,226 (hereinafter Kozak).

As per claim 1, Kozak teaches the invention as claimed of operating a vehicle map service, the method comprising:
receiving, by one or more computing devices of a vehicle, vehicle map service data associated with a plurality of service systems, wherein the vehicle map service data comprises information associated with a geographic area (col. 8, lines 1-13, 25-29; col. 6, lines 48-51; col. 2, lines 14-27; col. 9, lines 61-65; e.g., receiving, by the vehicles, geographical data associated with different vehicle services);
generating, by the one or more computing devices, based at least in part on the vehicle map service data, a local map of the geographic area within a vehicle horizon associated with a distance from the vehicle (column 1, lines 60-62; column 8, lines 35-48: "The geographic data in the map database 510 includes data about roads and intersections located in the geographic region in which the vehicle is traveling. A geographic region covered by a map database 510 may include metropolitan area, such as Los Angeles and its suburbs or New York and its suburbs, or a covered geographic region may include an entire state, an entire country, or several states or countries."; column 8, lines 55-59: "[...] each road segment in a covered geographic region is represented by one or more data entities in the map database 510. FIG. 5 shows some of the attributes of a data entity 542 that represents a single road segment."; column 12, lines 29-31: "[...] a safety system enablement attribute is included with each data entity that represents a road segment [...]");
determining, by the one or more computing devices, for each of a plurality of client systems of the vehicle, one or more portions of the local map to which each client system is subscribed (column 2, 
sending, by the one or more computing devices, the one or more portions of the local map to which each client system is subscribed to a respective client system of the plurality of client systems (column 8, lines 26-67; column 4, lines 1-63; column 10, lines 1-11: "[...] As demonstrated by the descriptions of the various safety systems 200, these various systems use different kinds of data. For example, the headlight aiming system 210(1) requires data from the map database system 500 related to the road curvature ahead of the vehicle. The lane departure warning system 210(6) requires data from the map database system 500 related to the lane width and the number of lanes along the vehicle path.")

As per claim 3, Kozak teaches the invention as claimed in claim 1 above.  Kozak further teach 
determining, by the one or more computing devices, a vehicle horizon based at least in part on a geographic location of the vehicle, wherein the vehicle horizon is associated with the one or more portions of the local map provided to the plurality of client systems (column 1, lines 60-62, e.g., “information about the road ahead or around the vehicle"; column 8, lines 35-48: "geographic region in which the vehicle is traveling

As per claim 4, Kozak teaches the invention as claimed in claim 1 above.  Kozak further teach wherein the vehicle map service data comprises information associated with one or more sensor outputs of the plurality of client systems, one or more maps provided by the plurality of service systems, or one or more machine-learned models provided by the plurality of service systems (column 3, lines 26-67; column 4, lines 1-63; column 10, lines 1-11; Fig. 2-4: the navigation system and the safety systems; a vehicle receive  data from the sensor systems and from the map database system).


the plurality of service systems comprises one or more geographic information systems and one or more vehicle map service systems (column 3, lines 26-67; column 4, lines 1-63; column 10, lines 1-11; Fig. 2-4: the navigation system and the safety systems; a vehicle receive  data from the sensor systems and from the map database system);
receiving the vehicle map service data comprises receiving, from the one or more geographic information systems, first vehicle map service data comprising one or more maps (column 3, lines 26-67; column 4, lines 1-63; column 10, lines 1-11; Fig. 2-4: the navigation system and the safety systems; a vehicle receive data from the sensor systems and from the map database system) and
receiving the vehicle map service data comprises receiving, from the one or more vehicle map service systems, second vehicle map service data comprising information associated with the plurality of client systems (column 3, lines 26-67; column 4, lines 1-63; column 10, lines 1-11; Fig. 2-4: the navigation system and the safety systems; a vehicle receive  data from the sensor systems and from the map database system).

As per claim 7, Kozak teaches the invention as claimed in claim 1 above.  Kozak further teach comprising:
determining, by the one or more computing devices, the plurality of client systems that can publish one or more portions of the vehicle map service data to other client systems of the plurality of client systems, wherein publishing comprises sending the one or more portions of the vehicle map service data to the plurality of client systems that are subscribed to the one or more portions of the vehicle map service data (fig. 2 and 3; col. 3, first paragraph, e.g., sending and receiving data with other systems of the vehicle); and


As per claim 9, Kozak teaches the invention as claimed in claim 1 above.  Kozak further teach wherein the vehicle map service data comprises a plurality of map layers, and wherein each layer of the plurality of layers is associated with one or more states of the geographic area (col. 8, lines 41-59, e.g., data include metropolitan area, such as Los Angeles and its suburbs or New York and its suburbs, or a covered geographic region may include an entire state, an entire country, or several states or countries.").

As per claim 10, Kozak teaches the invention as claimed in claim 9 above.  Kozak further teach wherein the one or more states of the geographic area are associated with a plurality of properties comprising a location of the vehicle, one or more road segment locations, one or more lane locations, or one or more sign locations (col. 4, lines 1-37; col. 8, line 60-col. 9, line 29; col. 10, lines 1-11).

As per claim 14, Kozak teaches the invention as claimed in claim 1 above.  Kozak further teach wherein the plurality of client systems comprises at least one vehicle system and at least one vehicle map service client (fig. 1).

As per claim 15, it is rejected for the same reason set forth in claim 1 above.

As per claim 18, it is rejected for the same reason set forth in claim 1 above.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozak in view of Pandurangarao, U.S. Patent Application Publication 2018/0130353 (hereinafter Pandurangarao).
As per claim 2, Kozak teaches the invention as claimed in claim 1 above.  Kozak does not specifically teaches protocol associated with sending or receiving information.  Pandurangarao teaches wherein the vehicle map service data is in accordance with a vehicle map service protocol associated with sending or receiving information between the plurality of client systems ([21][31]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pandurangarao’s teaching with Kozak’s system in order to allow Kozak’s different vehicle systems to be able to communicate data with each other.   

As per claim 20, Kozak teaches the invention as claimed in claim 18 above.  Kozak does not specifically teach determining the vehicle map service data that conflict.  Pandurangarao teaches determining the one or more portions of the vehicle map service data that conflict ([39]-[42], e.g., determining stored obstacle data conflict with event indicating reported obstacle of a geographical location); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pandurangarao’s teaching with Kozak’s system in order to allow Kozak’s system to update stored map data, thus improving the accuracy of Kozak’s system.   
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kozak in view of Julian et al, WO 2017/074966 (hereinafter Julian).
As per claim 6, Kozak teaches the invention as claimed in claim 1 above.  Kozak teaches wherein the local map comprises a geographic area surrounding the vehicle and location of the vehicle in relation to one or more objects external to the vehicle (col. 3 line 26-col. 4, line 58), however, Kozak does not specifically teaches a dynamic model.  Julian teaches a dynamic model of a geographic area surrounding the vehicle, the dynamic model comprising a real-time location of the vehicle in relation to one or more objects external to the vehicle ([34][39])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Julian’s teaching with Kozak’s system in order to allow Kozak’s systems to provide real-time analytics vehicle service, thus enhancing Kozak’s safety systems.   

As per claim 12, Kozak teaches the invention as claimed in claim 1 above.  Kozak does not teach determining, an epoch.  Julian teaches comprising:
determining, by the one or more computing devices, an epoch associated with the one or more portions of the vehicle map service data, wherein the epoch is associated with a time period during which the one or more portions of the vehicle map service data is valid and consistent with one or more portions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Julian’s teaching with Kozak’s system in order to allow Kozak’s systems to provide anticipated analytics vehicle service, thus enhancing Kozak’s safety systems.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kozak in view of Natesan et al, EP 1 251 335 A2 (hereinafter Natesan).
As per claim 8, Kozak teaches the invention as claimed in claim 7 above.  Kozak does not specifically teaches publishing, by the one or more computing devices, the one or more portions of the vehicle map service data that have changed since the one or more portions of the vehicle map service data were most recently published.  Natesan teaches wherein publishing, by the one or more computing devices, the one or more portions of the vehicle map service data comprises:
determining, by the one or more computing devices, one or more portions of the vehicle map service data that have changed since the one or more portions of the vehicle map service data were most recently published, wherein the one or more portions of the vehicle map service data that have changed comprise one or more changes associated with the vehicle horizon ([88]-[90 ]e.g., determining geographical parcel data that have changed since last sent parcel, the change parcel comprises changes to the route traveled); and
publishing, by the one or more computing devices, the one or more portions of the vehicle map service data that have changed since the one or more portions of the vehicle map service data were most recently published, wherein the one or more portions of the vehicle map service data comprise differential 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Natesan’s teaching with Kozak’s system in order to allow Kozak’s systems to communicate the changes in data, thus reducing the amount of data needed to communicate in Kozak’s system.   
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kozak in view of Yokota et al, U.S. Patent Application Publication 2003/0018427 (hereinafter Yokota).
As per claim 17, Kozak teaches the invention as claimed in claim 15 above.  Kozak teaches wherein each of the one or more portions of the vehicle map service data is associated with a confidence value indicative of the accuracy of the respective portion of the map service data (col. 10, lines 11-48, e.g., generating data exceed a specific level of accuracy) comprises:
generating the local map based at least in part on the one or more portions of the vehicle map service data associated with a confidence value that exceeds a confidence threshold (col. 10, lines 11-48, e.g., generating data exceed a specific level of accuracy), however Kozak does not specifically teach generating, based at least in part on the vehicle map service data, a local map of the geographic area within a predetermined distance of the vehicle.  Yokota teaches generating, based at least in part on the vehicle map service data, a local map of the geographic area within a predetermined distance of the vehicle  ([6])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yokota’s teaching with Kozak’s system in order to allow Kozak’s systems to provide approaching directions, thus enhancing Kozak’s navigation systems.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454